— Judgment unanimously reversed on the law and new trial granted. Memorandum: By instructing the jury that it "must be satisfied as to the actual occurrence of the alibi”, the court "conveyed to the jury * * * that the defendant must prove the truth of the alibi * * *. Thus, viewed m its entirety, the charge was not satisfactory without the additional requested warning that the People had the entire burden of disproving the alibi beyond a reasonable doubt” (People v Victor, 62 NY2d 374, 378; see also, People v Campbell, 70 NY2d 724, 725). (Appeal from judgment of Erie County Court, La Mendola, J. — robbery, second degree, and *930other charges.) Present—Callahan, J. P., Doerr, Boomer, Pine and Davis, JJ.